Citation Nr: 0106609	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  92-55 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a 
slipped capital femoral epiphysis with degenerative joint 
disease of the right hip, prior to March 25, 1993.

2.  Entitlement to a rating in excess of 70 percent for the 
post-operative residuals of a slipped capital femoral 
epiphysis with degenerative joint disease of the right hip, 
from June 1, 1994, through March 25, 1995.

3.  Entitlement to a rating in excess of 70 percent for the 
post-operative residuals of a slipped capital femoral 
epiphysis with degenerative joint disease of the right hip, 
from August 1, 1995, through May 4, 2000.

4. Entitlement to a rating in excess of 50 percent for a 
slipped capital femoral epiphysis with degenerative joint 
disease of the left hip, prior to January 30, 1994.

5.  Entitlement to an increased rating for the post-operative 
residuals of a slipped capital femoral epiphysis with 
degenerative joint disease of the left hip, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1989.

In February 1992, the veteran had a hearing before the 
undersigned Veteran's Law Judge.  Following that hearing, it 
was determined that the case required further development; 
and therefore, the Board of Veterans' Appeals (Board) 
remanded the case on several occasions (the most recent in 
January 1997) to the Department of Veterans (VA) Regional 
Office (RO) in Los Angeles, California.  Following that 
development, the RO assigned a 70 percent schedular rating 
for the service-connected slipped capital femoral epiphysis 
with degenerative joint disease of the right hip for the 
following periods:  prior to March 25, 1993; from June 1, 
1994, through March 25, 1995; from August 1, 1995, through 
May 4, 2000; and from July 1, 2001.  During the intervening 
periods, i.e. March 25, 1993 through May 31, 1994; March 26, 
1995 through July 31, 1995; and from May 5, 2000 through June 
30, 2001, the veteran was assigned a schedular 100 percent 
rating for the year following the implantation of a right hip 
prosthesis (38 C.F.R. § 4.71a, Diagnostic Code 5054); as a 
temporary total rating due to convalescence following surgery 
on the right hip; (38 C.F.R. § 4.30); or for the year 
following revision of the right hip prosthesis (38 C.F.R. 
§ 4.71a, Diagnostic Code 5054).  The Board notes that the 100 
percent schedular rating currently in effect for the 
veteran's service-connected right hip disability is not 
scheduled to end until June 30, 2001.  However, it would be 
premature for the Board to speculate as to the veteran's 
disability status subsequent to this decision.  Accordingly, 
such a question will not be considered below.

Following the requested development, the RO also assigned a 
50 percent rating for a slipped capital femoral epiphysis 
with degenerative joint disease of the left hip, prior to 
January 30, 1994 and from April 1, 1995.  During the 
intervening period, i.e. from January 30, 1994, through March 
31, 1995, the veteran was assigned a schedular 100 percent 
rating for the year following the implantation of a left hip 
prosthesis. 38 C.F.R. § 4.71a, Diagnostic Code 5054.

Finally, the RO has found that from January 30, 1994, through 
May 31, 1994, and from May 5, 2000, through June 30, 2001, 
the veteran is entitled to special monthly compensation.  

The case is once again before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to March 25, 1993, the veteran's slipped capital 
femoral epiphysis with degenerative joint disease of the 
right hip, was manifested primarily by pain, weakness, and 
limitation of motion of his right hip.

3.  From June 1, 1994, through March 25, 1995, the veteran's 
post-operative residuals of a slipped capital femoral 
epiphysis with degenerative joint disease of the right hip, 
was manifested primarily by pain, weakness, and limitation of 
motion of his right hip, necessitating the use of crutches.

4.  From August 1, 1995, through May 4, 2000, the post-
operative residuals of a slipped capital femoral epiphysis 
with degenerative joint disease of the right hip, was 
manifested primarily by pain, weakness, and limitation of 
motion of his right hip, necessitating the use of a cane for 
ambulation.

5.  Prior to January 30, 1994, the slipped capital femoral 
epiphysis with degenerative joint disease of the left hip, 
was manifested primarily by pain, weakness, and limitation of 
motion, productive of no more than moderately severe 
impairment.

6.  The post-operative residuals of a slipped capital femoral 
epiphysis with degenerative joint disease of the left hip, is 
currently manifested by pain, weakness, and limitation of 
motion, productive of no more than moderately severe 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for a 
slipped capital femoral epiphysis with degenerative joint 
disease of the right hip, prior to March 25, 1993, are not 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5054 (2000). 

2.  The criteria for a 90 percent rating for the post-
operative residuals of a slipped capital femoral epiphysis 
with degenerative joint disease of the right hip, from 
June 1, 1994, through March 25, 1995, are met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5054 
(2000).

3.  The criteria for a 90 percent rating for the post-
operative residuals of a slipped capital femoral epiphysis 
with degenerative joint disease of the right hip, from 
August 1, 1995, through May 4, 2000, are met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5054 
(2000).

4.  Prior to January 30, 1994, the criteria for a rating in 
excess of 50 percent for a slipped capital femoral epiphysis 
with degenerative joint disease of the left hip, were not 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5054 (2000).

5.  The criteria for an increased rating for the post-
operative residuals of a slipped capital femoral epiphysis 
with degenerative joint disease of the left hip, currently 
evaluated as 50 percent disabling, have not been met. 
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5054 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. 

In a rating action, dated in September 1990, the RO granted 
service connection on the basis of aggravation, for slipped 
capital femoral epiphysis with degenerative joint disease of 
the right and left hips.  A 10 percent rating was assigned 
for each hip, effective January 1, 1990.  That decision was 
an initial rating award.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation." When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted above, in a subsequent 
rating decision in June 2000, a 70 percent evaluation was 
assigned for each hip, with each rating retroactively 
effective from January 1, 1990, with intervening total rating 
periods.

The veteran's service-connected right and left hip 
disabilities may be rated as traumatic arthritis in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion of the hips is rated 
under 38 C.F.R. Diagnostic Codes 5251 to 5253; however, those 
diagnostic codes do not provide ratings in excess of 40 
percent.  As such, they are not applicable to the veteran's 
appeal for an increased rating for either hip.  

A schedular rating of 50 percent or greater for hip 
disability is available when there ankylosis of the hip 
(Diagnostic Code 5250); a flail hip joint (Diagnostic Code 
5254); the residuals of a fracture of the surgical neck of 
the femur with a false joint or a fracture of the shaft or 
anatomical neck of the femur with non-union and with or 
without loose motion (Diagnostic Code 5255); or following 
prosthetic replacement of the head of the femur or of the 
acetabulum (Diagnostic Code 5054).  As outlined below, there 
has been no clinical demonstration, during the rating periods 
at issue, that either the veteran's right or left hip 
disability is comparable to hip ankylosis; a flail hip joint; 
or the residuals of a fracture of the surgical neck or of the 
shaft or anatomical neck of the femur.  As such, the 
veteran's right and left hip disabilities are most 
appropriately rated as the residuals of a total hip 
replacement under Diagnostic Code 5054.

Under Diagnostic Code 5054, a 50 percent rating is warranted 
for hip replacement (prosthetic replacement of the head of 
the femur or of the acetabulum) with moderately severe 
residuals of weakness, pain, or limitation of motion.  A 70 
percent rating is warranted for markedly severe residual 
weakness, pain, or limitation of motion, following 
implantation of the prosthesis.  A 90 percent rating is 
warranted following implantation of the prosthesis with 
painful motion or weakness such as to require the use of 
crutches.  A 100 percent schedular rating is warranted for 
one year following implantation of the prosthesis.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

I.  The Right Hip

a.  Prior to March 25, 1993

During an orthopedic examination in March 1990, the veteran 
complained of pain and weakness in his hips.  He reportedly 
walked slowly to avoid falls and complained of stiffness and 
difficulty climbing stairs.  He attended school and worked in 
administration.  His gait was normal, as were heel and toe 
walking and tandem walking; and there was no tenderness in 
the hip joints.  Lower extremity muscle strength was 5/5, 
bilaterally, and there was no muscle atrophy.  Deep tendon 
reflexes were exaggerated but symmetrical, and the range of 
hip abduction was decreased.  X-rays revealed marked chronic 
bilateral degenerative arthritis of the hips with marked 
cystic degeneration.  It was also noted there was definite 
bilateral slipped femoral epiphysis that was well-united, but 
with residual displacement predisposed to the arthritis.

During a general medical examination in July 1990, the 
veteran reportedly walked with a perceptible limp due to his 
hip conditions.  His skin was normal, and there were no 
tremors or fasciculations; abnormal muscle tone; motor or 
sensory deficits; or impaired reflexes.  

From January 1990 to June 1992, the veteran was followed for 
his hip disability by VA and at a military medical facility.  
In April 1991, he complained of pain  and demonstrated the 
following range of hip motion:  flexion to 90 degrees with 
pain, bilaterally; external rotation to 45 degrees, 
bilaterally; internal rotation to 5 degrees, bilaterally; 
abduction to 20 degrees on the right and to 30 degrees on the 
left; adduction to 5 degrees on the right and to 10 degrees 
on the left.  In May 1991, he complained of increasing hip 
pain and ambulated with a mini-gait.  His right hip strength 
was 3+/5, and his left hip strength was 4+/5.  In July 1991, 
he demonstrated a mild limp, and tenderness of the right hip 
to palpation and on fullest range of motion.  His range of 
hip motion was as follows:  flexion to 70 degrees on the 
right and to 80 degrees on the left; external rotation to 15 
degrees on the right and to approximately 30 degrees on the 
left; and abduction to approximately 20 degrees on the right 
and to approximately 40 degrees on the left.  He was able to 
squat, but had difficulty getting up due to pain.  In 
November 1991, it was noted that he used a cane when walking 
long distances, and that his hip pain was controlled with 
medication.  He reportedly was a full-time student.  

During the veteran's hearings on appeal in July 1991 and 
February 1992, testimony was rendered to the effect that due 
to his bilateral hip disability, the veteran was unable to 
perform standing or sitting for prolonged periods of time, 
including times when he was driving.  He confirmed that he 
used a cane when walking long distances.  He also reported 
difficulty negotiating stairs, decreased strength, morning 
and evening stiffness in his hips, and an occasional loss of 
balance.  He noted that he was a full-time student.

VA X-ray examination in June 1992 revealed progression in 
severity of degenerative change involving the hips, 
particularly pronounced on the right.  On March 26, 1993, the 
veteran underwent right total hip replacement surgery at the 
VA Medical Center (MC) in Long Beach, California.  On 
examination prior to surgery, it was noted that he 
experienced progressively disabling symptoms which interfered 
with his activities of daily living.  He had decreased 
mobility and had to use a cane for ambulation.  His hip pain 
was so intense, it interfered with his sleep, and he 
reportedly received little relief from physical therapy or 
medication.  His range of hip motion was as follows:  
flexion, 80 degrees, bilaterally; external rotation to 40 
degrees on the right and to 30 degrees on the left; internal 
rotation to -20 degrees on the right and to -10 degrees on 
the left.  He had mild flexion contracture of 15 degrees on 
the right and 20 degrees on the left.  Following the surgery, 
the diagnosis was bilateral avascular necrosis of the hips.

The evidence shows that prior to his right hip replacement 
surgery on March 26, 1993, the veteran experienced pain, 
weakness, and limitation of motion of his right hip.  Despite 
reports of weakness, however, there was no evidence of muscle 
atrophy, diminished muscle tone, associated spasms, or 
incoordination.  Although he walked with a limp, the evidence 
prior to March 25, 1993, shows that he did not need any 
devices to aid him in walking.  Indeed, he reportedly used a 
cane only for long distances and did not need a cane, full 
time, until immediately prior to his surgery.  Moreover, 
there is no evidence that he required crutches or other 
device to help him get around prior to the surgery.  
Accordingly, prior to March 25, 1993, the preponderance of 
the evidence was against a rating in excess of 70 percent for 
the veteran's service-connected right hip disability.  To 
that extent, the appeal is denied.  

As noted above, after the veteran's right hip surgery, a 100 
percent schedular rating was assigned under diagnostic code 
5054 for the period from March 26, 1993, through May 31, 
1994.

b.  From June 1, 1994, through March 25, 1995

Following the expiration of the 100 percent post-surgical 
rating, the evidence shows that the veteran's service-
connected right hip disability continued to be manifested by 
pain, a severe limp, and limitation of motion.  Radiographic 
studies and bone scans, performed by VA in October and 
November 1994, revealed heterotopic ossification in the right 
hip area.  VA outpatient records, dated in February 1995, 
show that he had a right hip flexion contracture of 30 
degrees and that he required crutches for ambulation.  
Reportedly, he could walk no more than approximately 5 feet 
without such support.  The report of a VA examination and 
additional VA outpatient records, dated in March 1995, show 
that the veteran was unable to bear weight on his right hip 
without severe pain.  It was also noted that he had required 
the use of crutches since July 1994, when he had experienced 
a diminished range of right hip motion and difficulty 
walking.  By the time of the VA examination, the bony 
overgrowth (heterotopic ossification) had reportedly resulted 
in near-fusion of the right hip.  Therefore, on March 26, 
1995, the veteran underwent resection of the right hip 
heterotopic ossification.  Such evidence suggests that during 
the period from June 1, 1994, through March 25, 1995, the 
veteran's service-connected right hip disability had 
deteriorated rather steadily to the point that the associated 
manifestations more nearly reflected the criteria for a 
rating of 90 percent under Diagnostic Code 5054.  That is the 
highest schedular evaluation assignable under that Diagnostic 
Code when more than one year status post hip replacement.  
Parenthetically, it should be noted that such an increase 
entitles the veteran to special monthly compensation.  
Footnote to 38 C.F.R. §  4.71a, Diagnostic Code 5054.

c.  From August 1, 1995, through May 4, 2000

As noted above, following the right hip resection in March 
1995, the veteran was assigned a temporary total rating for 
the purposes of convalescence.  38 C.F.R. § 4.30.  That 
rating expired on July 31, 1995.  

Despite the surgery in March 1995 and period of 
convalescence, the evidence shows that the veteran continued 
to complain of pain and weakness on walking, as well as 
limitation of motion of the hips.  Such evidence was reported 
during VA outpatient treatment and during a VA orthopedic 
examination in August 1995, when it was reported that the 
veteran continued to walk with a cane or crutch and that he 
was limited in the amount he could lift.  Subsequent bone 
scans, performed by VA (e.g., April and August 1996), showed 
that heterotopic ossification in the veteran's right hip had 
recurred, and in July 1996, it was noted that he reported 
increased instability with occasional positional-shifting 
pain.  During a VA examination in November 1998, it was noted 
that the veteran had mild to moderate ossification of the 
periarticular surface of the right hip.  Subjectively, the 
veteran stated that since the last surgery, he was not 
particularly better nor particularly worse.  He was not 
taking any medication but continued to demonstrate 
significant limitation of hip motion.  He worked as an 
administrator for a local church.  Physical examination 
revealed his gait was short-legged on the right with 1/2 cm 
shortening of the femur.  No weakness was noted.  The 
examiner stated that he saw no significant change in the 
range of motion described by previous raters.  

In October 1999, the veteran noted that he was falling more 
often due to his right hip problems, including pain and 
limitation of motion.  A bone scan revealed a small amount of 
heterotopic ossification in the right hip and mild loosening 
of the prosthesis.  During a VA examination in December 1999, 
the veteran complained of increasing pain in the right hip 
and giving way.  He demonstrated an antalgic gait on the 
right, and it was noted that he used a cane all the time.  
The range of motion was limited primarily by pain but also 
weakness and fatigue, and atrophy of the right lower 
extremity was noted.  X-rays confirmed loosening of the right 
hip prosthesis and heterotopic ossification bridging from the 
pelvic wall down to the greater trochanteric area.  As a 
result of the loosening of the right hip prosthesis, the 
veteran underwent surgical revision by VA in May 2000.  

The foregoing evidence shows that following the surgery in 
March 1995, the veteran continued to complain of significant 
pain, and demonstrated significant limitation of motion, and 
weakness in his right hip.  While there was evidence that it 
was not particularly worse, there was no evidence that it was 
particularly better.  As before, the right hip developed 
heterotopic ossification, and in the late 1990's, there was 
loosening of the prosthesis.  Although the veteran did not 
require crutches for walking, he did use a cane full time, 
and did require additional surgery by VA on May 5, 2000, to 
tighten the prosthesis.  As such, during the period from 
August 1, 1995, through May 4, 2000, the manifestations of 
his right hip disability continued to more nearly reflect the 
criteria associated with a 90 percent schedular rating under 
Diagnostic Code 5054.  Therefore, to that extent, the appeal 
is allowed.  As above, special monthly compensation is also 
warranted.

II.  The Left Hip

a. Prior to January 31, 1994

Evidence on file prior to January 31, 1994, consisted of 
outpatient treatment records from VA and from a military 
medical facility, dated from January 1990 to June 1992; the 
reports of VA examinations, performed in March 1990 and 
October 1993; the transcripts of the veteran's hearings on 
appeal in July 1991 and February 1992; and a report of VA 
hospitalization from March to April 1993.  Such evidence also 
showed that the veteran had capital femoral epiphysis with 
degenerative joint disease in his left hip.  The primary 
manifestations were pain, weakness, and limitation of motion; 
however, the evidence showed that such manifestations were 
generally greater on the right than the left.  (See, e.g., VA 
outpatient treatment record, dated in May 1991; the report of 
VA hospitalization in March and April 1993; and the report of 
the October 1993 VA examination.)  Although the veteran 
limped and carried a cane when walking longer distances, that 
was also primarily attributed to his right side rather than 
his left.  While he ultimately underwent left total hip 
replacement on January 30, 1994, there was no evidence prior 
to that time that the manifestations of his service-connected 
left hip disability were productive of any more than 
moderately severe impairment.  Accordingly, the evidence more 
nearly reflected the criteria for a 50 percent rating under 
Diagnostic Code 5054.  To that extent, the appeal is denied.

As noted above, following the veteran's surgery in January 
1994, a 100 percent schedular rating for the veteran's left 
hip disability was effective from January 30, 1994, through 
March 31, 1995.  Since that time, a 50 percent rating has 
been in effect.

b.  Current Rating

Evidence added to the record since March 31, 1995, including 
VA outpatient treatment records, dated from April 1995 to 
October 1999, and reports of VA orthopedic examinations, 
performed in August 1995, November 1998, and December 1999; 
and the report of VA hospitalization, dated in May 2000, 
shows that the veteran's left hip disability continues to be 
manifested primarily by pain, weakness, and limitation of 
motion.  Again, however, such manifestations are generally 
less than those on the right; and, as above, the veteran's 
limp is attributable primarily to his right hip disability.  
Unlike the right total hip replacement, that on the left has 
reportedly done well and has not required revision or other 
additional surgery.  Indeed, the report of VA hospitalization 
in May 2000 shows that the veteran has had no problems with 
his left hip since the total hip replacement in January 1994.  
Finally, there continues to be no evidence that the residuals 
of the left hip replacement are any more than moderately 
severe in nature.  Accordingly, the Board is of the opinion 
that such residuals more nearly reflect the criteria for the 
50 percent rating currently in effect under Diagnostic Code 
5054.  As such, there is no basis for an increased rating, 
and to that extent the appeal is denied.

III.  Additional Considerations

Finally, the Board notes that by its very nature, this case 
contains various rating stages, which have been considered by 
the Board.  In that sense, consideration has been given to 
the assignment of staged ratings noted in Fenderson.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected right hip disability and/or 
his service-connected left hip disability.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Despite his service-connected hip disabilities, he 
has pursued his education as a full-time student.  Although 
he has been followed, primarily on an outpatient basis, and 
has required additional hip surgery, there is no evidence of 
extensive hospitalization for either hip disability during 
the last several years, nor is there evidence to show that 
his treatment has rendered impractical the application of the 
regular schedular standards.  Rather, the record shows that 
the manifestations of each of his hip disabilities are 
essentially those contemplated by the assigned schedular 
evaluations.  It must be emphasized that disability ratings 
are not job-specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 70 percent for a slipped 
capital femoral epiphysis with degenerative joint disease of 
the right hip, prior to March 25, 1993, is denied. 

Entitlement to a 90 percent for the post-operative residuals 
of a slipped capital femoral epiphysis with degenerative 
joint disease of the right hip, from June 1, 1994, through 
March 25, 1995, is granted subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a 90 percent rating for the post-operative 
residuals of a slipped capital femoral epiphysis with 
degenerative joint disease of the right hip, from August 1, 
1995, through May 4, 2000, is granted subject to the laws and 
regulations governing the award of monetary benefits. 

Entitlement to a rating in excess of 50 percent for a slipped 
capital femoral epiphysis with degenerative joint disease of 
the left hip, prior to January 30, 1994, is denied.  

Entitlement to an increased rating for the post-operative 
residuals of a slipped capital femoral epiphysis with 
degenerative joint disease of the left hip, currently 
evaluated as 50 percent disabling, is denied. 



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

